Title: John Barnes to Thomas Jefferson, 3 April 1811
From: Barnes, John
To: Jefferson, Thomas


          
            
              Dear Sir
              George Town Columa 3d April, 1811.
            
             My last respects to you, 14th Jany in Answer, to your esteemed favr 10th still leaves me in doubt, respecting my last Years remittance of £200 sterling to Genl Kosciusko—thro you, via Genl Armstrong. I have to regret Genl Ks not having yet, acknowledged receipt—as heretofore,—still however! as no protest &a hath transpired here am still hopefull—it has been duly received and paid—or, if miscarried the good Genl would in course have complained thro the want thereof.
            Appearances being equally precarious at the present Crisis—as they were last Year, respecting remittance by Bill of exchange. in Order than to prepare my self for a Choice— I addressed a few lines to my good friend Mr Charles Ludlow—in New York on the subject of Ex—whose Ansr I recd a few days since—he says—“I find—that no Bills on France are to be had, in this place, or such as would think it prudent or safe, for you to take, the Nominal Ex—on France is par— that on London 8 or 10 ⅌ C. Under par”—this being the real state of that market.
            I flatter my self; I can be furnished with a sett of Ex—for £200. sterling on equal terms—here—from the same good firm—I purchased last Year. at date most suitable to your self. and safe Conveyance thro. you—also most Acceptable.
            With tenders of my best services, and wishes for your happiness.
            
              I am Dear Sir—most Respectfully, Your very Obedt servt
              
 John Barnes.
            
          
          
            the very precarous & uncertain state of our foreign relations—hath hitherto, & I fear, will still continue to deter the Merchts Holders of Tobo from shipping that Article in any considerable Quantities more especially fine Maryland (most suitable to Amsterdam &c Market Markets)—of which my 60 hhds still on hand are, Amot $3000—with held from now 12 Mos guards me not a little!
            and but one solitary Hope!—a remedy left to console me—Namely Patience—most certainly a Virtue, but in this Instance—both painfull & expensive—
          
        